BLUE, Judge.
Willie Watson, III, appeals the sentences imposed in thirteen felony cases involving twenty-seven counts.1 He presents no errors related to his convictions and we affirm. However, because Watson’s sentences contain errors, we reverse and remand for re-sentencing.
*119Circuit court case no. 92-05231 is a three count information on which Watson was sentenced to three consecutive habitual offender terms in prison. He argues that pursuant to Hale v. State, 630 So.2d 521 (Fla.1993), habitual offender sentences for multiple offenses committed during a single criminal episode must run concurrently. The record does not contain facts that would support consecutive sentences. Therefore, these sentences are reversed and remanded for resentencing. On remand, if the state presents facts to prove separate criminal episodes, consecutive sentences may again be imposed. If the state is unable to prove separate episodes, the sentencing court must impose concurrent habitual offender sentences.
Watson also contends that the guidelines scoresheet used in several cases2 is erroneous for two reasons. First, the primary offense was one for which Watson received a habitual offender sentence. Second, the scoresheet included points for offenses on which Watson was sentenced as a habitual offender.3 He is correct. See Ricardo v. State, 608 So.2d 93 (Fla. 2d DCA1992) (error to include habitualized offense as either the primary offense at conviction or as an additional offense at conviction). Therefore, we reverse the guidelines sentences and remand for resentencing with a corrected scoresheet.
Affirmed in part, reversed in part and remanded for resentencing.
RYDER, A.C.J., and QUINCE, J., concur.

. Circuit court case numbers CF92-04650, CF92-05073, CF92-05074, CF92-05075, CF92-*11905076, CF92-5079, CF92-05080, CF92-05081, CF92-05231, CF92-05615, CF92-05616, CF92-05617, and CF92-05618.


. Cases involving guidelines sentences: Circuit court case numbers CF92-05073, CF92-05074, CF92-05075, CF92-05076, CF92-05079, CF92-05080, CF92-05081, CF92-05614, CF92-05615, CF92-05616, CF92-05617 and CF92-05618. Note that CF92-05614 was not appealed.


. Cases involving habitual offender sentences: Circuit court case numbers CF92-04650 and CF92-05231.